IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00157-CV

IN THE MATTER OF THE MARRIAGE OF DOUGLAS CAPENER AND
     KRISTEN YARBROUGH AKA KRISTEN CAPENER AND
        IN THE INTEREST OF B.C. AND K.C., CHILDREN



                           From the 361st District Court
                               Brazos County, Texas
                        Trial Court No. 16-001458-CVD-361


                            MEMORANDUM OPINION

       Douglas Capener appealed the trial court’s Order on Petitioner’s Request for De

Novo Relief. Capener now moves to dismiss his appeal because the trial court has signed

an Agreed Order Granting Motion for New Trial vacating the Order on Petitioner’s

Request for De Novo Relief.

       No party will be prevented from seeking relief to which they are entitled if the

motion is granted. Accordingly, Capener’s motion to dismiss is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.1(a)(1).

       There being no agreement otherwise, costs are taxed against Capener. See id. (d).
        Capener’s filing fee has not been paid. Absent a specific exemption, the Clerk of

the Court must collect filing fees at the time a document is presented for filing. TEX. R.

APP. P. 12.1(b); Appendix to TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28,

2007, eff. Sept. 1, 2007). See also TEX. R. APP. P. 5; TEX. GOV'T CODE §§ 51.207(b); 51.208; §

51.941(a). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by

Capener.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis 1
Appeal dismissed
Opinion delivered and filed June 8, 2022
[CV06]




1
  The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In the Matter of the Marriage of Capener                                                         Page 2